Citation Nr: 0820627	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for an adjustment disorder 
with depressed mood.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of a 
lumbar back disorder.

3.  Entitlement to service connection for right hip pain 
secondary to service-connected cervical disc disease.

4.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
for service connection.  During the pendency of the appeal, 
the veteran relocated his residence and the Nashville, 
Tennessee, RO has jurisdiction of the claim.

Procedural history

In a November 2001 rating decision, the RO, among other 
things, denied the veteran's claims for service connection 
for depression and lumbar strain.  The veteran was notified 
of the denial of those claims in a letter dated November 27, 
2001.

The veteran's claims were denied in the July 2005 rating 
decision.  The veteran disagreed and timely appealed.  

In March 2008, the veteran and his representative presented 
evidence and testimony in support of his claims at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.
Issues not on appeal

In a February 2005 rating decision, the RO granted an 
increased disability rating for cervical spondylosis to 20 
percent effective May 4, 2004; granted service connection for 
upper right extremity radiculopathy evaluated as 20 percent 
disabling effective December 22, 2004; granted service 
connection for headaches evaluated as noncompensable 
effective January 4, 2005; and continued noncompensable 
ratings for service connected sinusitis and tenea pedis 
disabilities.  The record does not indicate the veteran 
disagreed with that rating decision.  Thus, the issues are 
not in appellate status and will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  In an unappealed November 27, 2001, rating decision, the 
RO denied service connection for depression and a lumbar 
strain condition.

2.  Evidence received since the November 2001 decision does 
not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for an adjustment 
disorder with depressive mood and a lumbar strain condition.

3.  A preponderance of the competent medical and other 
evidence supports a finding that the veteran has no diagnosed 
right hip condition, including such a condition that is 
secondary to his service-connected cervical disc disease 
disability.

4.  The veteran is service connected for cervical spondylosis 
with disc degeneration currently evaluated as 20 percent 
disabling; right upper extremity radiculopathy, currently 
evaluated as 20 percent disabling; tinnitus, currently 
evaluated as 10 percent disabling; allergic rhinitis and 
maxillary sinusitis, obstructive sleep apnea, 
gastroesophageal reflux disease, tenea pedis and headaches 
all currently evaluated as noncompensably (zero percent) 
disabling.

5.  The veteran has a combined disability evaluation for 
purposes of compensation of 40 percent.

6.  The medical and other evidence of record demonstrates 
that the veteran's service-connected disabilities, alone, do 
not render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The November 2001 RO rating decision denying service 
connection for depression and a lumbar strain condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Since the November 2001 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for an adjustment disorder with 
depressed mood is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

3.  Since the November 2001 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a lumbar strain condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for an adjustment disorder with depressed mood, a 
lumbar strain condition, a right hip pain condition and TDIU.  
As was described in the Introduction, the claims for service 
connection for a psychological disorder and a lumbar strain 
condition were previously denied in an unappealed VA rating 
decision.  Before considering those claims on the merits, the 
Board must initially determine whether new and material 
evidence has been received which is sufficient to reopen the 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

The Board will address each claim after first addressing 
certain preliminary matters.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in 
June, July, August, and September 2004 and in January 2005, 
all prior to the initial decision on the claim. Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
each of the notice letters about the information and evidence 
that is necessary to substantiate his claims.  In all notice 
letters, the veteran was specifically informed that in order 
to substantiate his claims for service connection, the 
evidence must show a current disability, an injury or disease 
incurred during service, and a nexus between those two.  The 
veteran was informed in the September 2004 letter of the 
elements of a TDIU claim and the evidence necessary to 
establish such a claim.  Additionally, the statement of the 
case (SOC) notified the veteran of the reasons for the denial 
of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.

This claim also contains issues of whether new and material 
evidence has been submitted.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  In this case, the veteran was informed of what 
evidence was needed to establish new and material evidence in 
the June and July 2004 letters.  The notice also informed the 
veteran of the meaning of the terms "new" and "material," 
and was specifically informed of the basis for the prior 
denials for service connection.  The Board observes that the 
RO essentially used language that substantially follows the 
regulatory language of 38 C.F.R. § 3.156, set forth below.  

In addition, the RO notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, each of the notice letters informed the veteran to 
submit any evidence in his possession that pertains to the 
claim. Thus, because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In this case, veteran status is not in dispute, and, as noted 
above, the veteran was notified of elements (2) and (3).  
Moreover, because the RO denied entitlement to service 
connection on the claims on appeal, any failure to notify the 
veteran of elements (4) and (5) is not prejudicial to the 
veteran.  In any case, the veteran was informed of how a 
disability rating and an effective date were determined by VA 
in a letter dated August 2006.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records and private 
treatment records are in the claims folder. He was also 
afforded VA examinations including in January and March 2005 
in connection with his claims.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony at a March 
2008 hearing at the RO before the undersigned VLJ.  The Board 
further observes that the veteran submitted a March 2008 
written waiver of his right to have the agency of original 
jurisdiction consider the evidence he submitted after the RO 
issued the March 2006 statement of the case.

The Board will therefore proceed to a decision on the merits.  

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for an adjustment disorder 
with depressed mood.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of a 
lumbar back disorder.

Because the issues present similar facts and identical law, 
the Board will address them in the same analysis.

The veteran contends that because he is unable to do the job 
he was trained for during his active duty, he is entitled to 
service connection for an adjustment disorder with depressive 
mood.  See March 2008 hearing transcript (transcript) at 
pages 10 and 11.  He also contends that he injured his back 
during service and that his current back condition is related 
to his active duty injury. See transcript at pages 4 and 5.



Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The relevant evidence of record at the time of the November 
2001 rating decision included the veteran's service medical 
records which do not include any complaint of, assessment of 
or diagnosis of any psychological disorder.  The record also 
included a June 2001 VA examiner's report that the veteran 
was "quite guarded" and reluctant to talk about his 
depression.  The examiner stated that he felt the veteran 
should undergo a psychiatric evaluation.  The record reflects 
that the veteran failed to appear for such an examination.

With regard to the veteran's lumbar back disorder, the 
relevant evidence of record at the time of the November 2001 
rating decision included November 20, 1981, and March 4, 
1982, service medical record entries indicating he was 
treated and diagnosed with lumbosacral strain.  A March 5, 
1982, diagnosis indicated lumbosacral strain and questioned 
whether degenerative joint disease was evident.  A March 5, 
1982, x-ray indicated a normal lumbar spine.  An October 24, 
1995, x-ray indicated a normal thoracic spine.  A September 
2, 1997, entry indicated a history of back pain.  A June 2001 
entry indicated a history of back pain and complaints of pain 
extending from the cervical spine, as well as lumbar pain.  A 
June 8, 2001 x-ray of the lumbar spine indicated a normal 
spine.

The November 2001 rating decision

The November 2001 rating decision identified the service 
medical record entries noted above, and noted that the 
veteran did not report for a VA psychological examination. 
The RO determined that there was no diagnosed psychological 
disorder.  Thus, the RO denied the claim because there was no 
evidence of a current disability.

With regard to the veteran's lumbar back claim, the RO found 
that the veteran's in-service back condition was acute and 
transitory in nature and, in essence, that Hickson element 
(2) was not satisfied.  

The veteran was informed of that decision and of his appeal 
rights by letter from the RO dated November 27, 2001.  He did 
not appeal.

Additionally submitted information

Since the November 2001 rating decision, the veteran has 
submitted a March 2005 diagnosis of adjustment disorder with 
depressed mood. 

With regard to the lumbar spine claim, the veteran has 
submitted medical evidence of his current lumbar spine 
disorder to include March 2005 VA examiner's report 
diagnosing the veteran's back condition as "lumbar 
degenerative disc disease [DDD] without significant 
radiculopathy," and "moderate mechchanical low back pain 
secondary" to the DDD condition.  Medical records from May-
July 2004 by Dr. J.A. reveal a diagnosis of "lumbar back 
problems, unspecified."  In addition, the veteran testified 
that his back condition has essentially continued since 1982.  
He also related that after he initially injured his back, he 
did not seek treatment.  See transcript page 4.  He contends 
that it has continued since his active duty.  See transcript 
at page 5.   

Analysis

As indicated in the Introduction, the RO denied the veteran's 
claim for service connection for depression and a lumbar 
strain condition in a November 2001 rating decision which was 
not appealed by the veteran.  That decision is final.  See 
38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  The veteran now seeks to reopen his claim.  

As explained above, the veteran's claims for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2007).  

With regard to the claim for a psychological disorder to 
include depression, the November 2001 rating decision in 
essence denied the veteran's claim because of  lack of 
evidence of Hickson elements (1), (2) and (3), medical 
evidence of a current disability, evidence of an in-service 
injury or disease, and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  As noted, the evidence submitted since the 
November 2001 rating decision includes a diagnosis of an 
adjustment disorder with depressive mood.  Thus, there is new 
and material evidence regarding Hickson element (1).  

However, there has been no other evidence submitted regarding 
elements (2) or (3).  Indeed, the Board notes the veteran 
testified that he had no psychological complaints or 
diagnoses during service, and did not have any within one 
year of discharge.  As stated above, there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  See Evans supra.  For that reason, the Board finds 
that there is insufficient evidence to warrant reopening of 
the veteran's claim for a psychological disorder to include 
depression.

With regard to the claim for service connection for a lumbar 
strain condition, the Board notes that the RO denied the 
claim in November 2001 because there was no evidence that the 
injury suffered during service was the cause of a chronic 
lumbar condition.  In essence, the RO determined that Hickson 
elements (2) and (3) had not been satisfied.  After review of 
the entire record, the Board determines that the evidence 
submitted since the November 2001 rating decision does not 
meet the criteria of new and material evidence.

As noted above, Hickson element (1), evidence of a current 
lumbar back disability, had been satisfied in November 2001.  
The Board observes that the veteran has more clearly 
indicated how he believes that his back condition has 
essentially persisted from the initial injury to his current 
condition.  The Board accepts that the veteran, as a lay 
witness, is competent to offer evidence of his physical 
condition.  However, the veteran's testimony is essentially 
the same as the statements made, or implied, in support of 
his earlier claim and are therefore not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Even if chronicity 
of his back condition had been demonstrated, the veteran 
still must establish with medical evidence a nexus between an 
in-service condition and his current condition.  There is no 
such evidence in the record.

To the degree that the veteran contends his current condition 
is a result of an injury during service, the Court has held 
in Moray v. Brown, 5 Vet. App. 211, 214 (1993), that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."   Such statements are not new; 
they were implied in his complaint in 2001.  See Reid, supra.  

Furthermore, there has been added to the record no medical 
evidence of a nexus between an in-service injury and the 
current condition.  As above, there must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
See Evans supra.  

In sum, for the reasons stated above, the additional evidence 
does not raise a reasonable possibility of substantiating the 
claim on the merits.  In the absence of such evidence, the 
veteran's claim may not be reopened.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The benefits 
sought on appeal remain denied.

3.  Entitlement to service connection for right hip pain 
secondary to service-connected cervical disc disease.

Relevant law and regulations

The relevant law and regulations for service connection - in 
general are stated above and will not be repeated here.

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2007). See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

The veteran contends he suffers right hip pain as a result of 
his service-connected cervical disc disease.  With regard to 
Wallin element (1), evidence of a current disability, the 
evidence is mixed.  May 2004 medical records indicate that 
the veteran complained of pain radiating from lumbar back to 
right hip.  See May 5, 2004 report of C.K., P.A.; and, May 11 
and 13, 2004, reports of Dr. J.A., M.D.  Indeed, Dr. J.A. 
found the veteran's symptoms were "consistent with mild left 
peroneal nerve neuropathy."  However, a March 2005 VA 
examiner reported that the veteran complained of low back 
pain "without significant lower extremity radicular 
symptoms."  The same examiner diagnosed the veteran with 
cervical disc disease "mild upper right extremity 
radiculopathy."  At the March 2008 hearing, the veteran 
submitted a May 2007 report of M.V., a medical technician who 
reported that the veteran presented with "neck pain raditing 
[sic] to both shoulders and down to both arms with tingling 
and numbness in both hands, also lower back pain radiating to 
the right buttock and down to the right hip."  However, none 
of the medical records include a diagnosis of a right hip 
disorder.  The Board notes specifically that the May 2007 
report does not diagnose any condition, but rather appears to 
restate the complaints of the veteran.  

As indicated, there must be a diagnosed current condition in 
order to establish a service connection claim.  In this case, 
there is no competent medical evidence of a right hip 
disorder.  Thus, the claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Wallin elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the record indicates the veteran 
is service-connected for a cervical neck disability.  Thus, 
element (2) is satisfied.


With regard to element (3), the Board finds that there is no 
medical evidence indicating the veteran's right hip pain was 
caused by his service-connected cervical disability.  Indeed, 
the only evidence of record indicating such is the case is 
the testimony of the veteran.  See transcript at page 8.  
That evidence carries no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Board observes that the 
veteran testified that the report of M.V. substantiated the 
nexus between his service-connected cervical disability and 
his right hip pain.  See transcript at page 9.  However, as 
noted above, the report of M.V. does not make such a 
connection.  Thus, the claim fails on this basis as well.

For the reasons stated above, the Board finds that service 
connection for right hip pain secondary to the veteran's 
service connected cervical disc disease is not warranted.

4.  Entitlement to individual unemployability (TDIU).

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks TDIU.  Essentially he contends that his 
service-connected disabilities render him unable to be 
gainfully employed.

The central inquiry in a TDIU claim is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  As noted above, 
consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high disability rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra at 363.

In this case, the veteran is service connected for cervical 
spondylosis with disc degeneration currently evaluated as 20 
percent disabling; right upper extremity radiculopathy, 
currently evaluated as 20 percent disabling; tinnitus, 
currently evaluated as 10 percent disabling; allergic 
rhinitis and maxillary sinusitis, obstructive sleep apnea, 
gastroesophageal reflux disease, tenea pedis and headaches 
all currently evaluated as noncompensably (zero percent) 
disabling.  The veteran has a combined disability evaluation 
for purposes of compensation of 40 percent.  As such, he does 
not meet the minimum schedular criteria for TDIU under 
38 C.F.R. § 4.16(a).  Thus, the Board's inquiry must 
determine whether the veteran is entitled under 38 C.F.R. § 
4.16(b).

In this case, the veteran has testified that he was last 
employed in July 2007, hasn't sought other work after he hurt 
his back, and has never been denied employment because of his 
service-connected disabilities. See  transcript at pages 12 
and 13. The record also includes a March 2005 VA examination 
report that the veteran's service-connected cervical 
disability would not be a basis for unemployability.  Dr. 
G.L., D.O., continued that the veteran "at the present time, 
can work at a sedentary-to-light duty occupation and based on 
the two separate evaluations even with the combined 
orthopedic disabilities would not preclude gainful 
employment."  According to a VA Form 21-4192 submitted by 
the veteran, he was employed selling men's suits as of 
October 25, 2004.  Yet, the veteran stated in an August 2, 
2004, statement that "their (sic) is no work for me because 
of the limitations that I have due to my back, neck, mood 
problems and sinus and headaces (sic)."  

Moreover, the record indicates that the veteran has achieved 
some relief of chronic pain from medications he is 
prescribed.  Although it appears he may not be able to resume 
his former employment as a tree service worker, the evidence 
indicates that he is capable sedentary or light work.

The Board concludes that while the veteran undoubtedly has 
industrial impairment as a result of his service-connected 
disabilities, as evidenced by his combined 40 percent 
disability evaluation, the evidence does not show that these 
service-connected disorders preclude gainful employment.  The 
Board would note that "[t]he percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1 (2007).  

Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
veteran's disabilities under the VA Schedule for Rating 
Disabilities accurately reflect the veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim, and the benefit sought 
on appeal must be denied.




ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for an 
adjustment disorder with depressed mood is not reopened.  The 
benefit sought on appeal remains denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
lumbar strain is not reopened.  The benefit sought on appeal 
remains denied.

Entitlement to service connection for right hip pain 
secondary to service-connected cervical disc disease is 
denied.

Entitlement to TDIU is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


